Title: 9th.
From: Adams, John Quincy
To: 


       The air was so effectually cleared by the breaking up of the storms which occupied the atmosphere, that we have had since yesterday morning, a fine breeze, which has sometimes made the ship run 8 knots an hour. In the last 24 hours we have shortened our voyage 53 leagues. Yesterday morning we saw a sloop, which pass’d about ½ a league starboard of us. She had no topmast. I wish’d the Captain to bear down, and speak to her, in order to be more certain where we are: but there is among mariners an unbecoming vanity, which induces them, to think, they must trust to their own point alone, and that it is dishonourable to be obliged to consult any other person. Such trivial passions seem to be in possession of the heart of man; every profession has some such false point of honour, which is productive of much harm, and of no good, but such is the force of prejudice, that few persons have force sufficient to surmount it. We suppose ourselves now about 150 leagues from New York. Such weather would carry us there in a very short time. I wish it may continue as it is.
       
       Mr. Salvius is a Sweedish merchant about 24 years old: I have spoken of all the other passengers on board before him, because his character is the most extraordinary of all. The moon has certainly a considerable influence on his mind. Upon the whole he has I believe a good heart: but he will quarrel with a person without any reason at all. His passion immediately vents itself, in terms, which one would be obliged to resent, if they were made use of by any other person, but which are not to be taken notice of coming from him: an hour afterwards, he will come and ask your pardon for what he has said, and yet, will begin again with as little reason as before. His head is full of plans and projects, which have not a shadow of comonon Sense; yet he has had a good education and often talks upon different subjects very sensibly and with much knowledge. Politeness and cleanliness seem excluded from his System of life; and one of our witty passengers wrote these four lines which form a curious epigram.
       
        Salvius ce nom me parait admirable
        A qui le porte il ne convient pas mal
        Car en le voyant soit au lit soit à Table
        Chacun s’ecrie, ah! bon dieu qu’il est Sal,! vius &c.
       
       He sail’d about 15 months ago from Hamborough for Philadelphia and pass’d in this Packet, last February: he remained from that time till we sail’d; at L’Orient, and he owns himself that he had nothing to do there. He now returns to America, and it would not be extraordinary, if he should sail with this Packet again for France, in August. He is so mysterious and mistrusting, that he tells nobody who or what he is: and never lets a word slip that may hint what are his intentions of any kind. He is not an agreeable companion, and I would not be obliged to live with him, upon any account.
      